Citation Nr: 0906732	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to 
April 1964. He died on November [redacted], 2001. The appellant is the 
Veteran's surviving spouse. 

This matter comes before the Board o Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the Veteran's death. 

In May 2008, the appellant testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing. A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDINGS OF FACT

1. The veteran died from cardiorespiratory arrest, due to or 
as a consequence of multiple myeloma. 

2. At the time of the veteran's death, he was service 
connected for psychophysiological gastrointestinal reaction 
(PGR) (evaluated as anxiety disorder), rated as 70 percent, 
effective December 1993. 

3. Multiple myeloma and cardiorespiratory disease are not 
shown to have been present in service, within the year 
following service, nor is there evidence that either is 
related to an incident in service. 

4. The greater weight of the evidence is against the 
conclusion that any disability associated with service, 
caused or contributed to the Veteran's death. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may his death be presumed to have been related to service. 38 
U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 (West 2002);
38 C.F.R. §§ 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting. 
Proper notice must inform the appellant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the VA will seek to provide; 
and (3) that the appellant is expected to provide. See 
38 C.F.R. § 3.159 (2007). These notice requirements apply to 
all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and the effective date of the disability. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction. Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004). VCAA notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
claimant; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007).

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide an appellant with notice of the 
information and evidence necessary to substantiate a claim. 
The purpose of these changes is to clarify when VA has no 
duty to notify an appellant of how to substantiate a claim 
for benefits, to make the regulation comply with statutory 
changes, and to streamline the development of claims. The 
amendments apply to all applications for benefits pending 
before VA on, or filed after May 30, 2008, which includes 
this claim. Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which previously stated 
that VA will request the appellant to provide any evidence in 
her possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the appellant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the appellant is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in June 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The appellant 
received notice consistent with Dingess in March 2008. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

In addition, in the context of a claim for DIC benefits, as 
in the present case, appropriate notice from the RO to the 
appellant must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

The appellant was not provided with this notice; however, the 
notice that was provided to the appellant conveyed in 
layperson's terms the requirements for establishing service 
connection for a disease or injury that caused the Veteran's 
death. This notice also clearly informed the appellant of 
evidence needed to establish that the Veteran's death was 
caused by a service-connected disability. Absent from this 
notice was a listing of this condition for which the Veteran 
was service connected at the time of his death. In that 
sense, the notice did not strictly comply with the 
requirements as set forth in Hupp. However, because that 
defect did not result in prejudice to the appellant, 
corrective action is not required. In this regard, the Board 
notes that the appellant has actual knowledge of the 
disability for which the veteran was granted service 
connection and for which he was not service-connected. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). The 
appellant presented contentions indicating that the Veteran's 
death was a result of cardiorespiratory arrest as a 
complication of his service-connected PGR. The veteran was 
not service-connected for cardiorespiratory arrest. At no 
time has the appellant claimed that the veteran was service- 
connected for such. She bases her claim on the Veteran's 
service-connected PGR, asserting that ongoing treatment for 
this condition hastened the cause of the Veteran's death. She 
maintained that the severity of this condition affected the 
medication and treatment available for the Veteran's multiple 
myeloma. The Board observes that the nature of the 
appellant's claim reflects her actual knowledge of the 
disability for which the Veteran was granted service 
connection and those for which he was not service-connected 
for by the VA. In this case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the appellant has demonstrated actual 
knowledge of the condition for which the veteran was service 
connected at the time of his death. Moreover, VA obtained a 
VA medical expert opinion as to the cause of the Veteran's 
death and the appellant was provided the opportunity to 
review that opinion and to submit additional evidence in her 
appeal. 

The veteran's service medical evidence, certificate of death, 
VA medical statements, and a VHA medical opinion have been 
associated with the claims file. VA has provided the 
appellant with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices. Additionally, a personal hearing was offered and the 
appellant testified at a Travel Board hearing in May 2008 
before the undersigned VLJ. The Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with her claim. The record is 
complete and the case is ready for review.

Service Connection for the Cause of Death 

The appellant contends that service connection for the cause 
of the veteran's death is warranted. She maintains that the 
veteran was service-connected for PGR and that as a result of 
medication and treatment required for this condition, the 
Veteran was not able to receive other treatment for his 
multiple myeloma, which contributed to his death. 

After a thorough review of the evidence of record, the 
preponderance of the evidence shows that service connection 
for the cause of the veteran's death is not warranted. 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). Contributory cause of 
death is inherently one not related to the principal cause. 
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include heart disease or carcinoma 
becomes manifest to a degree of 10 percent or more during the 
one-year period immediately following a veteran's separation 
from service, the condition may be presumed to have been 
incurred in service, notwithstanding that there is no 
inservice record of the disorder. This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The Veteran's death certificate reflects he died in 2001, at 
age 57. The cause of death was cardiorespiratory arrest, due 
to or as a consequence of multiple myeloma. The record 
indicates that an autopsy was not performed. During his 
lifetime, the Veteran was in receipt of service connection 
for PGR (evaluated as anxiety disorder), rated as 70 percent, 
effective December 1993. 

A review of the Veteran's service medical records shows no 
findings, treatment, or diagnosis of coronary artery disease 
or multiple myeloma during service. After service, there is 
no medical evidence within one year of service discharge 
indicating that the veteran had coronary artery disease or 
multiple myeloma. 

In reviewing the appellant's cause of death claim under the 
provisions pertaining to chronic diseases, the record is 
devoid of showing competent evidence of the manifestation of 
coronary artery disease or multiple myeloma at any time by 
the veteran for many years after service. 

The first medical evidence of record of multiple myeloma 
(cancer) was in August 1996, - fully 32 years after the 
Veteran was discharged from active service. A grant of 
service connection for the cause of the veteran's death under 
the provisions pertaining to presumptive service connection 
for chronic diseases is clearly not appropriate.

Similarly, a grant of service connection under a direct 
theory of entitlement (i.e., if the evidence showed that the 
veteran died of cardiorespiratory disease that had its onset 
during, or was etiologically related to, his period of active 
military service) is also not appropriate. The Veteran's 
cardiorespiratory arrest occurred within minutes of his death 
and was due to or as a consequence of his multiple myeloma. 
As there is no reason for service-connecting the Veteran's 
multiple myeloma, there is no competent medical evidence 
obtained in support of this theory of entitlement. 

The Veteran's private physician, Nancy Park, MD, indicated in 
a June 2004 medical statement that the Veteran was a patient 
in her practice for several years prior to his death. He was 
treated for longstanding depression and anxiety which was 
always a complicating underlying medical problem. Sharon 
Roseman, MD, of the same medical practice, indicated that the 
Veteran's PGR was always a complication of his other medical 
issues. She stated that she could not state that his PGR 
caused his death directly, but she was able to state that his 
service-connected PGR could as likely as not have been a 
significant contributing factor of his death, 
cardiorespiratory arrest. 

A November 2004 statement was received from the Veteran's VA 
examiner involved in his treatment for his multiple myeloma 
from 2000 to 2001. She stated that in going over the events 
that led to the Veteran's death in November 2001, he could 
not say that the Veteran's myeloma or its treatment did not 
adversely affect his PGR. The VA examiner stated that it was 
also possible that the Veteran's gastrointestinal ailment was 
worsened by his myeloma or its treatment. In May 2005, the 
same VA medical examiner submitted another VA medical 
statement. This statement indicated that it was more likely 
than not, that the Veteran's myeloma or its treatment 
adversely affected his PGR and caused complications that led 
to his death. 

In May 2008, the appellant testified at a Travel Board 
hearing. She testified that the Veteran's treatment for 
myeloma affected his service-connected psychophysiological 
gastrointestinal disorder and caused complications that led 
to his death. She stated that the Veteran's VA examiner 
believed that both the Veteran's myeloma and PGR had to be 
treated and that prevented the use of varying medications and 
treatment for multiple myeloma which ultimately hastened his 
death. 

A request for a VA specialist's opinion from the Veterans 
Health Administration (VHA) was made in October 2008. A VA 
specialist subsequently reviewed the claims folder and 
drafted a medial opinion in November 2008. Shipwash v. Brown, 
8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). The VA 
examiner opined that PGR was not a causative factor in the 
development of multiple myeloma or cardiorespiratory arrest. 
She also indicated that there was no supportive evidence 
indicating that the treatment of the multiple myeloma 
accelerated its progression and led to the Veteran's death. 
Treatment provided for the myeloma, was radiation and 
chemotherapy. Chemotherapy side affects are treated 
symptomatically and are not considered life threatening. The 
VA specialist also indicated that the Veteran was diagnosed 
with multiple myeloma in 1996 and died in 2001-living for 
approximately five years after diagnosis. Survival rates for 
multiple myeloma, according to the specialist, are usually 
two to three years after diagnosis. The survival rate for 
multiple myeloma after five years is 32.4. The VA specialist 
stated that it was highly unlikely that the Veteran's 
service-connected PGR produced, caused, or aggravated his 
multiple myeloma. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The November 2008 VHA medical opinion is of more probative 
value than the 2004 and 2005 medical opinions rendered by the 
Veteran's private physicians and VA examiner who treated him 
for multiple myeloma. Both Drs. Roseman and Park, the 
Veteran's private physicians, indicated that the Veteran's 
PGR was a complicating underlying medical problem. Dr. Park 
specifically stated that she could not state that the 
Veteran's PGR directly caused his death, but she could state 
that it could have likely as not been a significant 
contributing factor in his death, cardiorespiratory arrest. 
Unfortunately, she did not give a rationale for these 
findings, only that it could have caused cardiorespiratory 
arrest. No rationale for these statements can be gleaned from 
the medical evidence of record and for the Board to conclude 
that the veteran's service-connected PGR could have been a 
contributing cause of his cardiorespiratory arrest would be 
speculative, without more, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). 

The Veteran's VA physician that treated him for his multiple 
myeloma also submitted an opinion in support of the 
appellant's claim. His May 2004 statement indicated that it 
was more likely than not, that the Veteran's multiple myeloma 
or its treatment adversely affected the Veteran's PGR and 
caused complications that led to his death. A November 2004 
statement from the same physician also indicated that it was 
possible that the GI ailment (PGR) was worsened by the 
myeloma or its treatment. The Board does not dispute the 
findings indicated in either of the medical opinions 
presented by the VA physician on behalf of the appellant's 
claim. However, both statements indicated that the Veteran's 
multiple myeloma worsened or adversely affected the Veteran's 
PGR, not that his service-connected PGR in some way worsened 
his myeloma. The underlying cause of the Veteran's death was 
his multiple myeloma and although that condition may have 
worsened the Veteran's service-connected PGR, it, not the 
Veteran's service-connected PGR, caused the Veteran's death. 
In order to warrant service connection for the cause of the 
Veteran's death, the service-connected disability must cause 
or contribute substantially or materially to cause the 
Veteran's death. The opposite has occurred in this case. 

On the other hand, the opinion of the VHA examiner rendered 
in November 2008, is more persuasive than the Veteran's 
private physicians' opinions and the opinion of his treating 
VA physician. She was unable to link the veteran's multiple 
myeloma or cardiorespiratory arrest to his service-connected 
PGR. She specifically stated that PGR is a psychological GI 
reaction and is not a causative factor in the development of 
multiple myeloma or cardiorespiratory arrest. She also stated 
that there was no supportive evidence supplied that showed 
that the Veteran's service-connected PGR inhibited treatment 
of his myeloma, accelerating its progression, and ultimately 
leading to his death. Finally, she stated that it was highly 
unlikely that the Veteran's service-connected PGR produced, 
caused, or aggravated his myeloma. 

When viewing the totality of the evidence, more probative 
value is accorded to the opinion that addressed the issue 
that PGR was not a causative factor in the development of 
multiple myeloma and cardiorespiratory arrest. This opinion 
outlined the cause of the Veteran's death, indicated the 
connection, if any, between the Veteran's service-connected 
PGR and his multiple myeloma, and also indicated the lack of 
contribution the service-connected condition had with the 
Veteran's death. Accordingly, the Board finds that the 
preponderance of the evidence is against a conclusion that a 
service-connected disability was either a principal or 
contributory cause of the veteran's death. Accordingly, 
service connection for the cause of the veteran's death is 
not established. 


ORDER

Service connection for the cause of the Veteran's death is 
denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


